Citation Nr: 1328480	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-47 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral chronic otitis media with 
perforated and scarred drums.

2.  Entitlement to service connection for bilateral chronic 
otitis media with perforated and scarred drums.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 
1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) 
located in Portland, Oregon.

In June 2013, the Veteran testified at a Travel Board 
hearing at the RO located in Portland, Oregon.  A transcript 
of the proceeding has been associated with the claims file.

With regard to the Veteran's application to reopen his claim 
of entitlement to service connection for bilateral chronic 
otitis media with perforated and scarred drums, despite any 
determination reached by the RO to reopen a claim, the Board 
must find new and material evidence in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  As will be discussed in detail below, the Board has 
determined that new and material evidence has been received, 
and, therefore, the claim is reopened.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for 
bilateral chronic otitis media with perforated and scarred 
drums is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed September 1962 rating decision denied 
entitlement to service connection for bilateral chronic 
otitis media with perforated and scarred drums; this 
decision became final.

2.  Evidence received since the September 1962 rating 
decision is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral chronic otitis media with 
perforated and scarred drums.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the Veteran's 
claim for service connection for bilateral chronic otitis 
media with perforated and scarred drums has been received, 
and the claim is reopened.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen his claim 
of entitlement to service connection for bilateral chronic 
otitis media with perforated and scarred drums, the 
Veteran's request is granted herein, and the claim is 
reopened and remanded for further development, as explained 
in detail below.  As such, the Board finds that any error 
under the VCAA with regard to these claims is moot.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


II.  Analysis

The primary issue for resolution before the Board is whether 
new and material evidence has been received sufficient to 
reopen the Veteran's previously denied claims of entitlement 
to service connection for bilateral chronic otitis media 
with perforated and scarred drums.  After a review of the 
evidence of record and as discussed in greater detail below, 
the Board finds that new and material evidence has been 
received, and, therefore, the claim is reopened.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2012).

According to the United States Court of Appeals for Veterans 
Claims (Court), in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

By way of background, a September 1962 rating decision 
denied the Veteran's claim for service connection for 
bilateral chronic otitis media with perforated and scarred 
drums on the basis that the Veteran's bilateral ear 
condition existed prior to service and was not aggravated by 
service.  The Veteran did not appeal, and the September 1962 
rating decision became final.  In February 2009, the Veteran 
filed an application to reopen his claims.  An April 2009 
rating decision denied the claim on merits on the basis that 
the Veteran's condition preexisted service and was not 
aggravated by service.  The Veteran appealed the April 2009 
rating decision herein.  

Of record at the time of the September 1962 rating decision 
were the Veteran's service medical records and an August 
1962 VA examination report.  The April 1960 entrance report 
of medical history reflects that the Veteran checked the box 
indicating a history of "running ears."  His service 
treatment records reflect he was treated for ear tenderness 
in May 1960 (which ear is not noted), and later right ear 
otitis externa and chronic otitis media between October 1960 
and January 1961.  A February 1962 record reflects he 
reported a history of ear infections since the age of 10.  
The Veteran's April 1962 separation examination report notes 
right ear tympanic membrane perforation, etiology unknown.  
The August 1962 VA examination report reflects diagnosed 
chronic otitis media with an intermittently suppurative 
right ear and a nonsuppurative left ear.  No etiological 
opinion, however, was provided by the examiner.  

Since the September 1962 rating decision, evidence 
associated with the claims file includes, but is certainly 
not limited to, a June 2013 letter from Dr. A.S. in which he 
wrote that he had been treating the Veteran since 2003, and 
essentially opined that the Veteran experienced chronic 
otitis media since service when he had ear drum perforations 
that were left untreated (but there had been no problems 
with right ear drainage since the right ear drum underwent 
repair in 2003), and that the winter conditions and moisture 
in service could have aggravated his condition.  Also, new 
records in the claims file include private treatment records 
from Dr. A.S. dated from 2003 to March 2009 reflecting that 
in April 2003, right ear tympanoplasty was performed for 
diagnosed right ear tympanic perforation, and that he was 
subsequently followed by Dr. A.S.

Because new evidence received since the final September 1962 
rating decision includes the June 2013 letter from Dr. A.S. 
in which he suggested a relationship between the Veteran's 
ear conditions and his service, the Board finds that  new 
and material evidence has been received.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (overruling Colvin) 
(noting that it is not required for new evidence to warrant 
a change in the outcome of a claim in order to constitute 
material evidence, but rather, materiality relates to the 
importance of review of a complete record).  
At this point, however, the Board will not adjudicate the 
reopened claim, as further development is necessary, as 
explained in the remand section below.


ORDER

As new and material evidence has been received regarding the 
claim of service connection for bilateral chronic otitis 
media with perforated and scarred drums, the claim is 
reopened; to that extent only, the appeal is granted.


REMAND

The Veteran served on active duty April 1960 to May 1962.  
He claims that he has bilateral chronic otitis media with 
perforated and scarred drums that was caused or aggravated 
by his active service.

As noted above, the Veteran has submitted a June 2013 letter 
from Dr. A.S. in support of his claim, in which he wrote 
that he has treated the Veteran since 2003, and in which he 
noted that a right ear drum repair procedure had been 
performed in 2003, that the Veteran had not experienced any 
drainage problems since that time, and that the Veteran's 
chronic otitis media may have been aggravated by his active 
service.  Also, the claims file includes private treatment 
records from Dr. A.S. dated from 2003 to March 2009, which 
records reflect that right ear tympanoplasty was performed 
in April 2003, that Dr. A.S. followed the Veteran since the 
procedure noting mostly that he was doing well, and that in 
February 2009 the Veteran complained of right ear pain and 
Eustachian tube dysfunction was diagnosed.

Having carefully reviewed the above records from Dr. A.S., 
the Board finds that a remand is necessary to obtain any 
outstanding treatment records dated since March 2009, 
particularly as they may relate to any current left ear 
condition (if any).

The Veteran was provided with a VA examination relating to 
his claim in September 2010.  The VA examiner did not record 
any diagnosis other than hearing loss and tinnitus, although 
he did note that the Veteran's ear drums had significant 
scarring, and that the Veteran's ear infections and otitis 
media were preexisting conditions.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, and disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

"When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 
1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 
16, 2003).  The veteran is not required to show that the 
disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches. VAOPGCPREC 3-2003 at 10-11 (July 16, 
2003).

When a preexisting disease or injury is noted on the 
entrance examination report, 38 U.S.C.A. § 1153 provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease."  38 C.F.R. § 3.306(a) 
(2012).  With regard to veterans who served during a period 
of war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where a pre-service condition underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b) (2012); 
Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003). 
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition alone do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for section 1153 purposes unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 
1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).
The Board notes that the mere transcription of the Veteran's 
pre-service lay history of ear infections does not 
constitute any pre-existing condition having been "noted" on 
entry.  Therefore, the Board notes that the presumption of 
soundness applies in this case.

Because the September 2010 VA examiner did not clarify 
whether the Veteran has had a left or right ear condition at 
any time during the period on appeal (other than hearing 
loss or tinnitus), and if so, whether there is clear and 
unmistakable evidence that any left or right ear diagnosed 
on examination (or that has existed at any time on the 
period on appeal) preexisted service and was not aggravated 
by service, the Board finds that a remand is necessary so 
that the Veteran may be provided with a new VA examination 
relating to his claim.

Accordingly, the case is remanded for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Obtain any outstanding private 
treatment records from Dr. A.S. dated from 
March 2009 to present relating to the 
Veteran's claim for bilateral chronic 
otitis media with perforated and scarred 
drums; to that end, provide the Veteran 
with Forms 21-4142.  If any records 
identified are found to be unavailable, 
this should be specifically noted in the 
claims file.

2.  After the above development in 
paragraph (1) has been completed, schedule 
the Veteran for a new ear disease VA 
examination to determine the current 
nature and the etiology of any left or 
right ear condition (other than hearing 
loss or tinnitus), to include claimed 
bilateral chronic otitis media with 
perforated and scarred drums.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The complete claims folder and 
a separate copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note their review.  

The examiner should address the following 
questions:

a)	Please identify any current left ear 
and right ear condition (or any such 
condition that has existed at any time 
during the period on appeal since 
February 2009);

b)	For each left or right ear condition 
identified, please address whether 
there is clear and unmistakable 
evidence that it preexisted service; 
and if so, whether there is clear and 
unmistakable evidence that it was NOT 
aggravated by service (increased in 
severity beyond its natural 
progression).  

Please note that aggravation 
constitutes a worsening of the 
underlying condition versus a temporary 
or intermittent flare-up of symptoms.

If there is not clear and unmistakable 
evidence that any left or right ear 
condition found during the period on 
appeal preexisted service, please 
address whether it is at least as 
likely as not (50-50 probability) that 
it is otherwise related to service.

3.  Then, readjudicate the Veteran's 
claim.  If the claim remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


